t c summary opinion united_states tax_court rodger l gamblin and kathleen j burch petitioners v commissioner of internal revenue respondent docket no 21480-09s filed date rodger l gamblin and kathleen j burch pro sese archana ravindranath for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for dollar_figure for and dollar_figure for respondent also determined that petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for the parties agree that during the years and rodger l gamblin dr gamblin received gross social_security_benefits of dollar_figure dollar_figure and dollar_figure respectively the parties also agree that petitioners are not entitled to deduct the dollar_figure advertising expense claimed on kathleen j burch’s dr burch schedule c profit or loss from business for dr gamblin’s schedule c legal and professional expenses of dollar_figure for schedule c office expenses for dr gamblin for in excess of those respondent allowed and schedule c other expenses for dr burch for and in excess of those respondent allowed petitioners offered no evidence and made no argument with respect to deductions claimed on their schedules a itemized_deductions and schedules c for a dr burch’s legal and 1adjustments to the taxable_amount of dr gamblin’s social_security_benefits and to petitioners’ itemized_deductions self- employment_tax deductions and self-employment taxes are computational and will be resolved consistent with the court’s decision professional services expense for and b self-employed health insurance expenses for and petitioners also failed to offer any evidence or argument to contest respondent’s determination that dr gamblin had no gross_receipts or sales for thus petitioners are deemed to have conceded these issues see eg 100_tc_367 96_tc_226 91_tc_524 ndollar_figure 89_tc_46 87_tc_56 the parties further agree that petitioners are entitled to deduct on dr burch’s schedule c dollar_figure of expenses for legal and professional services for and an additional dollar_figure for over the amount respondent allowed for insurance other than health the issues remaining for decision are whether petitioners are entitled to deduct on their respective schedules c amounts in addition to those respondent allowed and whether petitioners are liable for accuracy-related_penalties for and some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in ohio when the petition was filed background dr gamblin is and was during the years at issue an inventor and tinkerer who hold sec_36 u s patents dr gamblin is currently working on a printing process involving publication gravure inks this printing process uses a special ink which is designed for use in a high-speed and high-quality printing process and is especially suited for printing large quantities of the same item dr gamblin is working on a formulation of this special ink that is both biodegradable and cheaper to use than current ink types in the 1990s dr gamblin developed a device called a cyclobelt or cyclomill which is a grinding device that is unique in that a relatively cheap grinding medium rather than the machine itself is degraded during the grinding process the cyclomill is also capable of grinding things that are very hard like diamonds and it grinds them to lower levels than can be reached by other means according to dr gamblin however the russians developed a process that was a lot cheaper than his process and his business kind of dried up dr gamblin was able to rent a cyclomill to a company in fairfield ohio for dollar_figure contingent on a review of its patent status dr gamblin retained a cincinnati law firm wood herring and evans to prepare a patent opinion document for the company’s review he received a rental payment of dollar_figure in petitioners however failed to report the dollar_figure rental payment on their federal_income_tax return for during the years at issue dr gamblin worked primarily on the gravure printing and other ink types he also developed a hair shampoo which is a soap rather than a detergent so it will not dry out hair because soaps do not work well in hard water dr gamblin added a chemical agent to remove calcium from hard water dr burch holds a ph d in clinical psychology and was a sole practitioner from until her retirement in dr burch practiced psychotherapy but her main focus was psychological and neuropsychological assessment she did a lot of work for defense attorneys and has taught neuropsychology at the university of dayton dr burch maintained for seeing patients an office suite separate from her home consisting of two rooms a waiting room and a consulting room that contained two upholstered chairs one sofa a desk and chair set coffee and end tables a small bookcase and a small filing cabinet for current patient clinical files dr burch saw patients at her office suite because she perceived it to be too dangerous to see patients in her home however she did all of her administrative work insurance claim filing billing and report writing at home on weekends the psychological assessments she prepared required lots of paperwork and references dr gamblin and dr burch used overlapping portions of the home for their respective businesses two bedrooms of the home were used for business the bedroom on the third floor contained a bed but the bed was used for laying out in-process insurance forms for dr burch’s practice it also contained a computer outside of the third-floor bedroom in the hall were filing cabinets full of files in the big room on the second floor which had no bed was dr gamblin’s mail place for his business where there were a fax machine a copier lots of books and catalogs for his supplies and references as well as dr burch’s technical books in addition there were stacks of boxes filled with insurance files and filing cabinets containing professional literature there was also a garage apartment where dr burch wrote her reports and kept a technical library the garage apartment was about by feet and contained a computer and a big plotter that dr gamblin used in his engineering pursuits the basement was used as dr gamblin’s laboratory it had a microscope a 2while dr gamblin testified that the big bedroom was on the second floor dr burch inconsistently testified that the big bedroom they used was on the third floor the court will treat dr burch’s testimony as having been given mistakenly k-proofer a machine used to test prints bottles of dyes colorants reagents and more boxes of files petitioners each filed schedules c with their federal_income_tax returns for and dr gamblin filed a schedule c for the dayton tinker company and dr burch filed her schedule c as kathleen j burch psy d discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent other income sec_6001 requires a taxpayer to maintain sufficient records to allow for the determination of the taxpayer’s correct_tax liability 92_tc_661 if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized to reconstruct the taxpayer’s income sec_446 petzoldt v commissioner supra pincite indirect methods may be used for this purpose 348_us_121 the commissioner’s reconstruction need only be reasonable in light of all the surrounding facts and circumstances petzoldt v commissioner supra pincite 54_tc_1530 respondent determined through a bank_deposits analysis that petitioners had unreported income for of dollar_figure and for of dollar_figure bank_deposits constitute prima facie evidence of income 87_tc_74 the bank_deposits method of determining income assumes that all the money deposited into a taxpayer’s bank account during a specific period constitutes taxable_income 335_f2d_671 5th cir the commissioner however must take into account any nontaxable source or deductible expense of which he has knowledge id the method employed is not invalidated even if the calculations of the commissioner are not completely correct 96_tc_858 affd 959_f2d_16 2d cir dr gamblin testified that he rented a cyclomill to a company in fairfield ohio for dollar_figure contingent on a review of its patent status dr gamblin testified that he received his dollar_figure payment in petitioners however failed to report the rental earnings on their return for dr gamblin testified that if you take that five thousand dollars out and depending on which day you closed it out it is going to vary from year to year by two or three thousand dollars regarding dr gamblin explained that you know there was more money that came out of the account than went in the whole thing over the three year period pretty much balances out petitioners however offered the court no other evidence to show that respondent’s bank_deposits analysis is incorrect respondent’s determination on this issue is sustained trade_or_business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must therefore show that any claimed business_expenses were incurred primarily for business rather than personal reasons see rule a 72_tc_433 to show that the expense was not personal the taxpayer must establish that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner supra pincite taxpayers are required to maintain sufficient records to establish the amounts of their income and deductions sec_6001 116_tc_438 sec_1_6001-1 income_tax regs petitioners therefore must produce evidence that they are entitled to the deductions they claim where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always rule out a deduction generally unless precluded by sec_274 we may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir we cannot however estimate deductible expenses unless the taxpayer presents evidence sufficient to provide some rational basis upon which estimates may be made see 85_tc_731 office expenses for dr gamblin dr gamblin testified that he didn’t have receipts for every little thing making up his office expenses dr gamblin supplied respondent with canceled checks quicken sheets and credit card billing records showing various expenditures he offered however no receipts to show that the expenditures were his office expenses for either or because there is insufficient evidence on which to base an estimate of dr gamblin’s office expenses respondent’s determination on this issue is sustained office expenses for dr burch dr burch deducted on schedule c dollar_figure for dollar_figure for and dollar_figure for as office expenses for her psychology practice of those deductions respondent disallowed dollar_figure for dollar_figure for and dollar_figure for petitioners provided canceled checks drawn to various payees but did not offer any evidence other than their own testimony that they are entitled to office expense deductions in excess of those respondent allowed expenses for supplies for and dr gamblin deducted dollar_figure as expenses for supplies on his schedule c of which respondent disallowed dollar_figure for dr gamblin deducted supplies expenses of dollar_figure of which respondent disallowed dollar_figure dr burch deducted expenses for supplies of dollar_figure on her schedule c all of which respondent disallowed petitioners offered as evidence their own testimony and canceled checks payable to credit card companies mbna ge money bank credit card and discovery petitioners have not shown that they are entitled to deduct expenses for supplies in excess of those respondent allowed expenses for insurance other than health dr burch deducted dollar_figure of expenses for insurance other than health on her schedule c respondent disallowed dollar_figure of the deduction petitioners provided canceled checks bank statements and withdrawals for multiple lines of insurance totaling dollar_figure petitioners however failed to provide copies of the insurance policies respondent agrees that petitioners are entitled to an additional deduction of dollar_figure for petitioners have not shown that they are entitled to deduct insurance other than health expenses in excess of the amount respondent agreed to contract labor expenses of dr burch treated as schedule c income of dr gamblin dr burch deducted on her schedule c dollar_figure of contract labor expenses from her dollar_figure gross_income dr gamblin reported on his schedule c for gross_receipts and gross_income of dollar_figure respondent adjusted petitioners’ tax_return disallowing the deduction on dr burch’s schedule c and removing the income in the same amount from dr gamblin’s schedule c petitioners allege that dr burch paid dr gamblin for performing administrative duties for her business dr gamblin testified that the payment was related to his research_and_development for his inventions because he would not be able to carry on except for the amount of money that was being furnished by dr burch’s practice i mean she financed my operations dr burch testified that we do work together i work for roger- -well i was a partner in his business and he works for me there was no written contract for services between petitioners dr gamblin helped dr burch with administrative duties in and assisted with a few little things in but did not report gross_income for those years from dr burch nor did she claim deductions petitioners kept no records of the work that dr gamblin performed for dr burch and dr burch could not recall the rate at which she paid her husband she was vague in her testimony as to how she determined the total amount to be paid to him petitioners offered no documentary_evidence that dr burch paid dr gamblin dollar_figure in or if she did that the amount was compensation_for dr gamblin’s services on the other hand dr gamblin’s testimony that he received money from his wife related to his research_and_development and that she financed his operations and dr burch’s testimony that she was a partner in his business leads the court to conclude that any payments dr burch may have made to dr gamblin in were in the nature of capital expenditures rather than compensation_for services generally no deduction is allowed for capital expenditures sec_263 taxpayers may not deduct the costs of creating an intangible like a patent or trademark or of acquiring an interest in a partnership unless some exception applies sec_263 sec_1_263_a_-4 d income_tax regs capital expenditures are subsequently recovered through depreciation amortization cost_of_goods_sold as an adjustment to basis or otherwise at such time as the property to which the amount relates is used sold or disposed of by the taxpayer sec_1_263_a_-1 income_tax regs because petitioners have not shown that the contested dollar_figure was paid was paid as compensation to dr gamblin or was expended for dr gamblin’s business respondent’s determinations on these issues are sustained home_office expenses drs gamblin and burch each filed forms expenses for business use of your home and claimed on their respective schedules c home_office expense deductions for all years at issue respondent disallowed all of the home_office expenses deducted by dr gamblin and almost all of the home_office expenses deducted by dr burch generally sec_280a prohibits a taxpayer from deducting expenses for_the_use_of a dwelling_unit that is the sec_174 allows a taxpayer to deduct certain research_and_experimental_expenditures without consent of the secretary for his first taxable_year beginning after date and ending after date or at any time with consent of the secretary sec_174 petitioners’ expenditures do not qualify for deduction under either provision taxpayer’s residence but the prohibition on deductions does not apply to an item of expense allocable to a portion of the dwelling that is used exclusively and on a regular basis as the principal_place_of_business of the taxpayer’s trade_or_business sec_280a assuming that a taxpayer has a qualifying trade_or_business allowable home_office_deductions are strictly limited under the statute home_office expense deductions are limited to the amount of gross_income from the use of the dwelling for a trade_or_business reduced by the sum of the deductions allocable to the dwelling regardless of its use as the location of a trade_or_business and the allocable business_expense deductions not related to the use of the dwelling itself see sec_280a amounts not allowable on account of the limitation may be carried over to the succeeding taxable_year subject_to the limitation of that taxable_year id dr gamblin the court has sustained respondent’s determination that dr gamblin did not receive gross_income from his inventing activity reportable on schedule c for and he is deemed to have conceded that he had no schedule c gross_income for because dr gamblin had no gross_income from business in and his home_office expense deduction for each of those years is zero see id although dr gamblin reported no gross_income on schedule c for the court has found that he received gross_income from business of dollar_figure for the rental of his cyclomill but respondent has allowed him as business deductions car and truck expenses of dollar_figure dollar_figure deducted less an adjustment of dollar_figure office expenses of dollar_figure dollar_figure deducted less an adjustment of dollar_figure expenses for the rent or lease of other business property of dollar_figure dollar_figure deducted plus an adjustment of dollar_figure supplies expenses of dollar_figure dollar_figure deducted less an adjustment of dollar_figure travel_expenses of dollar_figure dollar_figure deducted less an adjustment of dollar_figure and meals and entertainment_expenses of dollar_figure after reduction of dr gamblin’s gross_income of dollar_figure for schedule c expenses described in sec_280a his allowable home_office expense deduction is zero and the court so holds respondent’s determination on this issue is sustained dr burch dr burch deducted as home_office expenses on her schedule c dollar_figure for dollar_figure for and dollar_figure for respondent disallowed dollar_figure for dollar_figure for and dollar_figure for respondent by allowing dr burch a portion 4although respondent determined that petitioners had unreported income of dollar_figure for as determined by a bank_deposits analysis there is no evidence that all of it was earned by dr gamblin in any event the total of dr gamblin’s sec_280a expenses alone exceeds dollar_figure albeit small of the home_office expenses that she deducted has tacitly admitted that she qualifies for the deduction under sec_280a and that only the amount is in question the court finds that dr burch’s forms overstate the home_office expense deductions to which she is entitled some of the more prominent reasons include her calculation of home_office expenses for to include a dollar_figure carryover of operating_expenses from for which she offered no evidence dr gamblin testified that when he entered dr burch’s home_office expenses for into the tax_return preparation software the software immediately took the accumulated back charges and gave them to her dr burch also included in her calculations dollar_figure for carryover of excess casualty losses and depreciation from for which she offered no evidence dr burch’s claimed deduction of dollar_figure of contract labor expenses for was disallowed by respondent and the disallowance is sustained by the court she will therefore have no carryover of operating_expenses from to petitioners used overlapping portions of their home for their respective businesses and both dr burch and dr gamblin deducted home_office expenses on their schedules c claiming a combined use of dollar_figure percent of their big_number square-foot home or big_number square feet for their respective businesses for and petitioners as support for their deductions submitted photographs of the interior of their home including the garage apartment a diagram of the basement without dimensions and diagrams with dimensions of the garage apartment and the first second and third floors of their home there is no evidence from which the court can determine the area of the basement most of which seems to have been used by dr gamblin the area of the third-floor bedroom i sec_104 square feet the court has no evidence on which to base a determination of the square footage of the hallway outside the third-floor bedroom that was used for file storage according to the diagram that petitioners submitted the area of the garage apartment i sec_367 square feet and the area of the large bedroom on the second floor i sec_264 square feet the total area of the three rooms used by both petitioners for business for which the court has dimensions i sec_735 square feet dr burch however used only a portion of each of the rooms for her business petitioners did not provide the court with evidence sufficient to determine the area of their respective portions of the rooms used for their businesses the court will estimate that dr burch used percent of the garage apartment and the two bedrooms or dollar_figure square feet for her business 5expenses attributable to use of a home_office in conducting two or more separate businesses may be deductible where they each meet the requirements of sec_280a 94_tc_348 see cohan v commissioner f 2d pincite any inexactitude in the estimate by the court is of petitioners’ own making and due to their failure to maintain proper business records see id as dollar_figure square feet represent sec_367 big_number or about percent of the total area of the home dr burch is entitled to percent of her allowable expenses allocable to her use of a portion of her home as an office see sec_280a see also culp v commissioner tcmemo_1993_270 hefti v commissioner tcmemo_1988_22 affd without published opinion 894_f2d_1340 8th cir car and truck expenses and travel meals and entertainment_expenses certain business deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner supra pincite see sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property defined in 6it appears respondent’s adjustments to increase petitioners’ home interest_expense_deduction for each year will result in an increase in dr burch’s allowable home_office expense deductions for each year the court will leave the exact calculation for the rule computation sec_280f to include any passenger_automobile unless the taxpayer substantiates certain elements for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of each expenditure or use see sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records as well as documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1 5t c temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record supported by sufficient documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date dr gamblin’s car and truck travel meal and entertainment expense deductions including meals_and_lodging away from home are subject_to sec_274 and the regulations thereunder the court allowed petitioners to confer with respondent after trial in order to present any additional documentary_evidence they might have that would be susceptible to stipulation dr gamblin in preparation for the posttrial meeting with respondent created a travel log for his car and truck expenses and a log for his travel meal and entertainment_expenses that he deducted on his schedules c for and dr gamblin testified at trial that he did not keep a log of each individual trip but instead at the end of the year he would go off and check the mileage and write it down on a slip of paper in the glove box nevertheless the travel log lists apparent departure dates destinations a very brief purpose of trip and nights and days apparently away from home dr gamblin’s log of travel meal and entertainment_expenses lists an alleged check number and the costs of three instances of air travel and calculates per_diem_amounts based on the travel log petitioners failed to provide copies of receipts paid bills or similar evidence the court finds that petitioners did not offer corroborative evidence to support their reconstruction of the elements of expenditure or use having a high degree of probative value to elevate such statement of events that happened in and to the level of credibility of a contemporaneous record supported by sufficient documentary_evidence respondent’s determination on these issues is sustained accuracy-related_penalties sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax higbee v commissioner t c pincite trowbridge v commissioner tcmemo_2003_164 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that for both and petitioners’ underpayments of portions of their income taxes were due to negligence or intentional disregard of rules or regulations sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners appear to have substantial understatements of income_tax for and since the understatement amounts will exceed the greater of percent of the tax required to be shown on the return or dollar_figure petitioners also failed to keep adequate books_and_records or to substantiate items properly claimed itemized_deductions and business_expenses to which they were not entitled and failed to report portions of their income the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalties under sec_6662 are appropriate for both years the accuracy-related_penalties will apply unless petitioners demonstrate that there was reasonable_cause for the underpayments and that they acted in good_faith with respect to the underpayments see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer petitioners both of whom are highly educated did not show that their underreporting of income and claiming of deductions were actions taken with reasonable_cause and in good_faith respondent’s determinations of the accuracy-related_penalties under sec_6662 for and are sustained the court has considered the other arguments of the parties and they are either without merit or not necessary in view of our resolution of the issues in this case to reflect the foregoing decision will be entered under rule
